PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT (this “Agreement”) made this 10th day of April, 2007,
between Wits Basin Precious Minerals Inc., a Minnesota corporation (“Pledgor”),
and China Gold, LLC, a Kansas limited liability company (the “Pledgee”).
 
WITNESSETH:
 
WHEREAS, the Pledgee and Pledgor have entered into a transaction pursuant to
which the Pledgee may purchase one or more convertible secured promissory notes
of Pledgor in an aggregate amount of up to $25,000,000 (collectively, the
“Notes”); and
 
WHEREAS, as partial security for Pledgor’s obligations under the Note, Pledgor
has agreed to grant to Pledgee a security interest in 1,000 shares of common
stock, par value $.01 per share, of Wits-China Acquisition Corp., a wholly owned
subsidiary of Pledgor incorporated in the State of Minnesota (“Wits-China”),
such shares constituting all of the outstanding shares of capital stock of
Wits-China, and any other subsidiary thereof which holds assets relating to
Properties (as defined in that certain Convertible Notes Purchase Agreement
dated of even date herewith between Pledgor and Pledgee (the “Purchase
Agreement”)) (collectively, all shares of common stock of Wits-China and such
other subsidiaries shall be referred to herein as the “Shares”).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises set forth herein, and in consideration of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.  Pledgor hereby grants and pledges to Pledgee a security interest in all of
Pledgor’s right, title and interest in and to the Shares, together with all
distributions, additions, substitutions or replacements for any of the foregoing
property and together with proceeds of any and all of the foregoing property,
each whether now owned or hereafter acquired (the “Collateral”), as security
solely for the payment and performance of Pledgor’s obligations to pay the
principal and accrued interest, if any, due under the Note (the “Secured
Obligations”).
 
2.  All certificates or instruments representing or evidencing the Collateral
shall be promptly delivered by Pledgor to Pledgee pursuant thereto at Pledgee’s
principal place of business, and shall be in a suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in the form and substance reasonably satisfactory to
Pledgee.
 
3.  Pledgee’s duty of care with respect to Collateral in its possession shall be
deemed fulfilled if it exercises reasonable care in the physically safekeeping
such Collateral or, in the case of Collateral in the custody or possession of a
bailee or other third party, exercise reasonable care in the selection of the
bailee or other third party, and Pledgee need not otherwise preserve, protect,
insure or care for any Collateral. Pledgee shall have no liability or
responsibility to any third party for any action taken or omitted with respect
to the Collateral on the direction of any third party.
 
4.  Pledgee, in the name of Pledgor or otherwise, after the occurrence and
continuance of an Event of Default (as defined in Section 5 below), shall have
the authority but shall not be obligated to exercise, any rights and remedies
granted hereunder, all rights and remedies of a secured party under the Uniform
Commercial Code or any other applicable law, including the right to receive all
dividends or distributions with respect to, and to exercise all voting and other
rights as a holder of, the Shares, and the right to offer and sell the
Collateral. So long as no Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to receive all distributions and to
exercise all voting rights with respect to the Shares.
 

--------------------------------------------------------------------------------


 
5.  As used herein, the term “Event of Default” shall mean Pledgor’s failure to
perform its material obligations under the Notes when due.
 
6.  If any notification of intended disposition of any of the Collateral is
required by law, such notification shall be deemed reasonably and properly given
if mailed at least 10 days before such disposition addressed to Pledgor at the
following address:
 
80 South Eighth Street, Suite 900
Minneapolis, MN 55402-8773


7.  No delay or failure by Pledgee in the exercise of any right or remedy shall
constitute a waiver thereof, and no single or partial exercise by Pledgee of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy.
 
8.  Pledgor agrees that from time to time, at Pledgor’s expense, it will
promptly execute and deliver, or cause to be delivered, all further instruments
and documents, and take all further action that may reasonably necessary in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Pledgee to exercise and enforce its rights and
remedies hereunder with respect to the Collateral.
 
9.  This Agreement shall take effect when signed by Pledgor and Pledgee.
 
10.  Any notice or other communication required or which may be given hereunder
shall be in writing and shall be delivered personally, or sent by facsimile
transmission with telephone confirmation, or sent by certified, registered, or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, or sent by facsimile transmission, or if mailed, three days after
the date of mailing, as follows:
 
If to Pledgor:            Wits Basin Precious Minerals Inc.
                                   80 South Eighth Street, Suite 900
                                   Minneapolis, MN 55402-8773
                                  Attention: Mark Dacko, Chief Financial Officer
                                  Facsimile: (612) 395-5276


With a copy to:         Maslon Edelman Borman & Brand, LLP
                                   3300 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, Minnesota 55402-4140
                                   Attention: William Mower, Esq.
                                   Facsimile: (612) 642-8358


If to Pledgee:            China Gold, LLC
                                   7300 College Blvd., Suite 303
                                   Overland Park, KS 66210
                                   Attn: C. Andrew Martin, Managing Partner
                                   Facsimile: (913) 339-6086
 
2

--------------------------------------------------------------------------------


 
                    With a copy to:        William M. Schutte
                                   Polsinelli Shalton Flanigan Suelthaus PC
                           6201 College Blvd., Suite 500
                           Facsimile: (913) 451-6205


11.  This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
agreement.
 
12.  This Agreement shall be governed by the laws of the State of Kansas and,
unless the context otherwise requires, all terms used herein which are defined
in Articles 1 and 9 of the Uniform Commercial Code, as in effect in such state,
shall have the meanings therein stated. If any provision or application of this
Agreement is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect any other provisions or applications which can
be given effect and this Agreement shall be construed as if the unlawful or
unenforceable application had never been contained herein or prescribed hereby.
All representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and in the creation and
payment of the Secured Obligations.
 
Signature Page Follows
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

        PLEDGOR:      
Wits Basin Precious Minerals inc.
a Minnesota Corporation
 
   
   
    By:   /s/ Mark D. Dacko  

--------------------------------------------------------------------------------

Its   Chief Financial Officer  

--------------------------------------------------------------------------------

        PLEDGEE:      
China Gold, LLC
a Kansas limited liability company
 
   
   
    By:   Cory Lagerstrom  

--------------------------------------------------------------------------------

Cory Lagerstrom  
Manager of Pioneer Holdings, LLC
Manager of Pledgee

 
4

--------------------------------------------------------------------------------

